                                                                                           United States District Court
                                                                                             Southern District of Texas

                                                                                                ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                   October 15, 2018
                                                                                             David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
                                                    §
                                                    §
VS.                                                 §     CRIMINAL ACTION NO. H-18-164
                                                    §
                                                    §     COMPLEX CASE
                                                    §
GARY SPANGLER                                       §

                                              ORDER

        The defendant filed an unopposed motion for a continuance, (Docket Entry No. 22). The

court finds that the interests of justice are served by granting this continuance and that those interests

outweigh the interests of the public and the defendant in a speedy trial. The motion for continuance

is granted. The docket control order is amended as follows:

        1st Interim Pretrial Conference set for:         December 7, 2018 at 9:00 a.m.
        2nd Interim Pretrial Conference set for:         February 25, 2019 at 9:00 a.m.
        Motions are to be filed by:                      March 11, 2019
        Responses are to be filed by:                    March 25, 2019
        Final Pretrial conference is reset to:           April 1, 2019 at 8:45 a.m.
        Jury trial and selection are reset to:           April 8, 2019 at 9:00 a.m.


                SIGNED on October 15, 2018, at Houston, Texas.

                                                        ______________________________________
                                                                 Lee H. Rosenthal
                                                           Chief United States District Judge
